Exceptions overruled. This is an action of tort to recover for injuries sustained by the plaintiff by reason of the allegéd presence of a foreign substance in a clam fritter purchased from the defendant and eaten by her. The action was originally in two counts, one for breach of warranty and the other for negligence. The first count was waived and the action was submitted on the negligence count tó a jury, who returned a verdict for the defendant. It comes here upon the plaintiff’s exception to the denial of her motion for a new trial. There was no error. It would serve no useful purpose to recite the facts upon which the plaintiff relies. There were no requests for rulings on the motion which was based upon grounds that the verdict was agamst the law, against the evidence, and against the law and the weight of the evidence. We find no abuse of discretion in the denial of the motion for a new trial. See Graustein, petitioner, 305 Mass. 571, 572; Scano, petitioner, ante, 7.